Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 36-54 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 36, 45 & 52 recite the limitation “determine a first wagon axle weight-displacement profile via the first track scale; determine a second wagon axle weight- displacement profile via the second track scale as material is discharged into a wagon” which is unclear as to what is required to meet “a first wagon axle weight-displacement profile” and ”a second wagon axle weight- displacement profile”.  It seems that a weight of all axles on a wagon is required to determine an empty weight of the first wagon axle(s) (e.g. instead of a wagon axle) on the first scale  and then the same wagon has all of its axle weights  (e.g. instead of a wagon axle) determined at a second measurement on the second scale to determine a loaded weight. With the load calculated by subtracting the first empty weight from the loaded weight to determine the weight of the load.  The claim is unclear as to what is measured by the structure and what is calculated from the measured value to create the displacement profiles.

Claims 36, 41, 45, 48, 52 & 55 recite the limitation or similar limitations of “compare said first and second wagon axle weight- displacement profiles to produce a real-time noise-compensated wagon axle weight- displacement profile”, which is unclear as to what is required to meet the “noise-compensated axle weight” as there is no additional measurements other than the weight measurements claimed.  The claimed weight measurements do not require any special calculation that compensates for noise.

Claim 37 is incorrectly dependent on canceled Claim 1.  Examiner interprets the dependency to be to the new base Claim 36.  

Claims 38, 46 & 53 recite the limitation “a strain gauge grouping using measurements from each according to the predetermined angle and orientation of such grouping”, when the term “predetermined angle and orientation of such grouping” is unclear as to what is required of the strain gauge arrangement to meet the claimed orientation.

Claim 41 is a dependent claim which does not have a base claim.  Examiner interprets the dependency to be to the new base Claim 36. 
All dependent claims are rejected for their dependence on a rejected base claim.

2) The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 41 can only be dependent on a single base claim and therefore “The arrangement of any of the preceding claims, is improper (see MPEP  608.01(n) Dependent Claims).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Examiner interprets the dependency of Claim 41 to be Claim 36. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 40-41, 45, 48, 52 & 55 are rejected under 35 U.S.C. 103 as being unpatentable over Caldicott (US 4445581: “Caldicott”) in view of France (US 4659274: “France”).
 
Claims 36 & 45. Caldicott discloses a train load-out arrangement (Fig. 7: depicts the system for loading coal) comprising operatively containing particulate material [Col. 13 lines 13-25:  As the train moves from left to right, the cars pass over a weigh bridge WB. Overlying the weigh bridge there is a chute 28 through which coal passes when a loadout gate is opened]  and having a discharge chute (Fig. 7: chute 28) with controllable gate (Fig. 7: chute 28)[Col. 4 lines 48-62:  the output from comparator 60 is fed via line 64 to a loadout gate control 66 which provides a signal via line 68 to the loadout gate at chute 28] &  via which the material is operatively dischargeable [Col. 4 lines 18-40:  As the train moves from left to right, the cars pass over a weigh bridge WB. Overlying the weigh bridge there is a chute 28 through which coal passes when a loadout gate is opened. In FIG. 7, car 10 is shown as shaded, which represents a loaded freight car] into ore wagons (Fig. 1:  Ore cars 10, 12 & 14) [Col. 4 lines 18-40:  As the train moves from left to right, the cars pass over a weigh bridge WB. Overlying the weigh bridge there is a chute 28 through which coal passes when a loadout gate is opened. In FIG. 7, car 10 is shown as shaded, which represents a loaded freight car] of a rail [Col. 5 lines 15-30:  Each of the rail cars is supported on front and rear trucks 30, 31, respectively. Each truck typically includes a pair of axles and a wheel on each end of the axles for engagement with the track] consist passing beneath said chute (Figs. 1 & 7: chute 12) on a rail track [Col. 5 lines 15-30]; a first track scale (Fig. 7: scale A) arranged on the track [Col. 5 lines 15-30] distal from the discharge chute (Figs. 1 & 7	: chute 12 with WB1 away from the chute) ; a second track scale (Fig. 2: scale WB2) arranged on the track  [Col. 5 lines 15-30]; underneath [Col. 5 lines 45-55:  s the car R approaches platform B, the photocell array 27 determines the height of the car (see FIG. 5) and when the front of the car clears the chute 12, that is the car R' is in position for the chute to be lowered, the front photocell of the photocell array 28 is covered and the chute 12 is lowered (FIG. 3). The gate 25 is opened when the full lowered position is reached (FIG. 4) and the coal or other fluent material floods the front of the car] the discharge chute  (Fig. 7: chute 28); and a controller (Fig. 7: microcomputer 112 with comparator  60) arranged in signal communication [Col. 4 lines 25-35:  When the dynamic composite weight data on line 58 is equal to the target weight data on line 62, comparator 60 will issue a signal via line 64 to loadout gate control 66, thereby closing loading gate 68] with the gate (Fig. 7: 28 with gate) and track scales (Fig. 7: Weighing platforms WB1, WB2 & WB3) and configured to, as the consist passes along the track [Col. 4 lines 25-35: As selected car 12 is being loaded, the dynamic composite weight will be sensed by weighing instrument 38 and the dynamic weight will be fed via line 58 to comparator 60. The target weight is also being fed (via line 62) to comparator 60. When the dynamic composite weight data on line 58 is equal to the target weight data on line 62, comparator 60 will issue a signal via line 64 to loadout gate control 66, thereby closing loading gate 68]: i. determine a first wagon axle (Fig. 7: car 12 with truck axles 20 & 22) weight-displacement profile [Col. 5 lines 1-10:   the "empty" composite weight of truck 18 (from loaded car 10), trucks 20 and 22 from car 12 and truck 24 from car 14 has been measured and is stored in memory 42] via the first track scale (Fig. 7:  weigh scale WB1); ii. determine a second wagon axle weight-displacement profile via the second track scale (Figs. 1 & 7 scale WB1) [Col. 4 lines 15-30:  A signal will be provided via line 88 to loadout gate control 66 to initiate loading of selected car 12. As selected car 12 is being loaded, the dynamic composite weight will be sensed by weighing instrument 38 and the dynamic weight will be fed via line 58 to comparator 60. The target weight is also being fed (via line 62) to comparator 60. When the dynamic composite weight data on line 58 is equal to the target weight data on line 62, comparator 60 will issue a signal via line 64 to loadout gate control 66, thereby closing loading gate 68] as material is discharged into a wagon (Fig. 7:  car 12 with axles 20 & 22) [Col. 4 lines 15-30] compare said first and second wagon axle weight-displacement profiles [Col. 4 lines 29-40:  After a short delay to allow the product to settle, the total composite weight of truck 18, trucks 20 and 22 of loaded car 12, and truck 24 of empty car 14 is measured by weighing instrument 38 and fed via line 58 to net weight loaded calculator 72. The "empty" composite weight is fed from memory 42 via line 70 to net weight loaded calculator 72 and is subtracted from the total composite weight, to result in the net weight of the load which is the difference between the total composite weight and the "empty" composite weight] to produce a real-time noise-compensated wagon axle weight-displacement profile [Col. 4 lines 29-40:  the net weight of the load which is the difference between the total composite weight and the "empty" composite weight]; and iv. control the gate [Col. 4 lines 18-30:   The target weight is also being fed (via line 62) to comparator 60. When the dynamic composite weight data on line 58 is equal to the target weight data on line 62, comparator 60 will issue a signal via line 64 to loadout gate control 66, thereby closing loading gate 68] in accordance with the noise-compensated wagon axle weight-displacement profile [Col. 6 lines 40-60:  By utilizing the composite weight of both trucks of the selected car being loaded, the rear truck of the adjacent forward car and the front truck of the adjacent rearward car, loading errors due to weight transfer through the car couplers are substantially eliminated and a system is provided with essentially the same accuracy as a bin-type loadout system].to regulate real-time material discharge into a wagon  [Col. 4 lines 18-40]; wherein loading of a wagon [Col. 4 lines 18-40] with a desired weight of particulate material is facilitated according to real-time direct weight measurement underneath said chute (28)[Col. 4 Lines 28-50:  The proper position of car 12 with respect to loading chute 28 has been detected and a control signal is fed via line 88 to loadout gate control 66 to initiate the loading of car 12. FIG. 4 shows how loading of car 12 has commenced and at the beginning of loading all of the axles are not scale-borne. However, as illustrated in FIG. 5, once there has been a substantial amount of loading, trucks 18 and 20 are scale-borne on weigh bridge WB3, and trucks 22 and 24 are scale-borne on weigh bridge WB2. In this manner, the dynamic composite weight of trucks 18, 20, 22 and 24, while car 12 is being loaded, is being measured accurately and a data signal representing this dynamic composite weight is fed via line 58 to comparator 60. Once this dynamic composite weight is equal to the target weight, a signal will be issued to close the loadout gate to chute 28].
Caldicott does not explicitly disclose:
a hopper operatively containing particulate material and having a discharge chute.
France teaches a hopper (Fig. 7:  hopper 11) operatively containing particulate material [Col. 4 lines 30-40: The hopper 11 feeds the coal into a flow regulating chute 12] and having a discharge chute (Figs. 1 & 7: chute 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use France’s coal hopper connected to a discharge chute as an arrangement for Caldicott’s coal discharge chute because the hopper improves the quality of delivering a consistent flow of coal with a contained supply of material to flow out of the chute [France Col. 3 lines 30-45].
Claim 52. Caldicott discloses a method for loading a train (Fig. 7) consist with particulate material [Col. 13 lines 13-25:  As the train moves from left to right, the cars pass over a weigh bridge WB. Overlying the weigh bridge there is a chute 28 through which coal passes when a loadout gate is opened], said method comprising the steps of: passing said rail consist on a rail track beneath a gate (Fig. 7: chute 28) containing particulate [Col. 13 lines 13-25:  As the train moves from left to right, the cars pass over a weigh bridge WB. Overlying the weigh bridge there is a chute 28 through which coal passes when a loadout gate is opened] material [Col. 5 lines 15-30:  Each of the rail cars is supported on front and rear trucks 30, 31, respectively. Each truck typically includes a pair of axles and a wheel on each end of the axles for engagement with the track]  and having a discharge chute (28) with controllable gate (Fig. 7:  66) [Col. 3 lines 20-30:  The output from comparator 60 is fed via line 64 to a loadout gate control 66 which provides a signal via line 68 to the loadout gate at chute 28] via which the material is operatively dischargeable into ore wagons of said consist [Col. 4 lines 18-40:  As the train moves from left to right, the cars pass over a weigh bridge WB. Overlying the weigh bridge there is a chute 28 through which coal passes when a loadout gate is opened. In FIG. 7, car 10 is shown as shaded, which represents a loaded freight car], the rail track [Col. 5 lines 15-30]; having a first track scale (Fig. 7: WB1) arranged on the track distal from the discharge chute (Fig. 7: 28) and a second track scale  (Fig. 7: WB2 beneath chute28) arranged on the track underneath the discharge chute (Fig. 7: 28) [Col. 4 lines 25-35: As selected car 12 is being loaded, the dynamic composite weight will be sensed by weighing instrument 38 and the dynamic weight will be fed via line 58 to comparator 60. The target weight is also being fed (via line 62) to comparator 60. When the dynamic composite weight data on line 58 is equal to the target weight data on line 62, comparator 60 will issue a signal via line 64 to loadout gate control 66, thereby closing loading gate 68] and; determining, via a controller (Fig. 7: 112 controller) arranged in signal communication (Fig. 7:  signals 66, 94 & 98) with the gate (Fig. 7: signal 68) and track scales (Fig.  The proper position of car 12 with respect to loading chute 28 has been detected and a control signal is fed via line 88 to loadout gate control 66 to initiate the loading of car 12. FIG. 4 shows how loading of car 12 has commenced and at the beginning of loading all of the axles are not scale-borne. However, as illustrated in FIG. 5, once there has been a substantial amount of loading, trucks 18 and 20 are scale-borne on weigh bridge WB3, and trucks 22 and 24 are scale-borne on weigh bridge WB2. In this manner, the dynamic composite weight of trucks 18, 20, 22 and 24, while car 12 is being loaded, is being measured accurately and a data signal representing this dynamic composite weight is fed via line 58 to comparator 60. Once this dynamic composite weight is equal to the target weight, a signal will be issued to close the loadout gate to chute 28], a first wagon axle weight-displacement profile via the first track scale (Fig. 7: WB1) [Col. 5 lines 1-10:   the "empty" composite weight of truck 18 (from loaded car 10), trucks 20 and 22 from car 12 and truck 24 from car 14 has been measured and is stored in memory 42]  and a second wagon axle weight-displacement profile via the second track scale (Fig. 7: WB2) as material is discharged into a wagon (Fig. 7: car 12) [Col. 4 lines 29-40:  After a short delay to allow the product to settle, the total composite weight of truck 18, trucks 20 and 22 of loaded car 12, and truck 24 of empty car 14 is measured by weighing instrument 38 and fed via line 58 to net weight loaded calculator 72. The "empty" composite weight is fed from memory 42 via line 70 to net weight loaded calculator 72 and is subtracted from the total composite weight, to result in the net weight of the load which is the difference between the total composite weight and the "empty" composite weight]; comparing, via the controller [Col. 5 lines 50-67:  the total composite weight and the net weight of the load is provided to printer 124 by microcomputer 112. The microcomputer 112 also contains the memory and control logic to control the loadout gate in accordance with the car position information fed to the microcomputer via line 126 and the weight information fed to the microcomputer via lines 106, 108 and 110], said first and second wagon axle weight-displacement profiles to produce a real-time noise-compensated wagon axle weight-displacement profile [Col. 4 lines 29-40:  After a short delay to allow the product to settle, the total composite weight of truck 18, trucks 20 and 22 of loaded car 12, and truck 24 of empty car 14 is measured by weighing instrument 38 and fed via line 58 to net weight loaded calculator 72. The "empty" composite weight is fed from memory 42 via line 70 to net weight loaded calculator 72 and is subtracted from the total composite weight, to result in the net weight of the load which is the difference between the total composite weight and the "empty" composite weight]; and controlling the gate (28) [Col. 4 lines 18-30:   The target weight is also being fed (via line 62) to comparator 60. When the dynamic composite weight data on line 58 is equal to the target weight data on line 62, comparator 60 will issue a signal via line 64 to loadout gate control 66, thereby closing loading gate 68] in accordance with the noise-compensated wagon axle weight-displacement profile [Col. 6 lines 40-60:  By utilizing the composite weight of both trucks of the selected car being loaded, the rear truck of the adjacent forward car and the front truck of the adjacent rearward car, loading errors due to weight transfer through the car couplers are substantially eliminated and a system is provided with essentially the same accuracy as a bin-type loadout system] to regulate real-time material discharge into a wagon [Col. 4 lines 18-40], wherein loading of a wagon (12) with a desired weight of particulate material is facilitated according to real-time direct weight measurement underneath said chute (28)[Col. 4 Lines 28-50:  The proper position of car 12 with respect to loading chute 28 has been detected and a control signal is fed via line 88 to loadout gate control 66 to initiate the loading of car 12. FIG. 4 shows how loading of car 12 has commenced and at the beginning of loading all of the axles are not scale-borne. However, as illustrated in FIG. 5, once there has been a substantial amount of loading, trucks 18 and 20 are scale-borne on weigh bridge WB3, and trucks 22 and 24 are scale-borne on weigh bridge WB2. In this manner, the dynamic composite weight of trucks 18, 20, 22 and 24, while car 12 is being loaded, is being measured accurately and a data signal representing this dynamic composite weight is fed via line 58 to comparator 60. Once this dynamic composite weight is equal to the target weight, a signal will be issued to close the loadout gate to chute 28].
Caldicott does not explicitly disclose:
a hopper operatively containing particulate material and having a discharge chute.
France teaches a hopper (Fig. 7:  hopper 11) operatively containing particulate material [Col. 4 lines 30-40: The hopper 11 feeds the coal into a flow regulating chute 12] and having a discharge chute (Figs. 1 & 7: chute 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use France’s coal hopper connected to a discharge chute as an arrangement for Caldicott’s coal discharge chute because the hopper improves the quality of delivering a consistent flow of coal with a contained supply of material to flow out of the chute [France Col. 3 lines 30-45].
Claim 40. Dependent on the arrangement of claim 36. Caldicott further discloses the first track scale (Fig. 7: WB1) is arranged a predetermined distance of between 10 m and 50m before or after the discharge chute [Col. 5 lines 25-35:  By selecting the spacings and dimensions of tare scale WB1 and weigh bridges WB2 and WB3 strategically, the system can be utilized for loading freight cars of certain varying dimensions with the composite weight being measured accurately. As a specific example, although no limitation is intended, tare scale WB1 is 12.5 feet in length, the separation between tare scale WB1 and weigh bridge WB2 is 10 feet, weigh bridges WB2 and WB3 are each 40 feet in length and the separation between weigh bridges WB2 and WB3 is 13 feet].The distance from center of discharge to center of WB1 is (Fig. 7:  1/2 WB1 at 6.25 feet plus 10 feet separation and ½ of 40 foot length of WB2 to center of discharge chute is a total of 56.25 feet or 17.14 meters).
Claims 41, 48 & 55. (as best interpreted) Dependent on the arrangement of respective claim 36, 45 & 52. Caldicott further discloses the controller (Fig. 7:  microcontroller 112) compares the first and second wagon axle weight-displacement profiles [Col. 5 lines 50-65:  By using the system of FIG. 7, the operator can feed the desired net weight of the load into the microcomputer 112 and the information concerning the empty composite weight, the dynamic composite weight, the total composite weight and the net weight of the load is provided to printer 124 by microcomputer 112. The microcomputer 112 also contains the 	memory and control logic to control the loadout gate in accordance with the car position information fed to the microcomputer via line 126 and the weight information fed to the microcomputer via lines 106, 108 and 110] to produce a real-time noise-compensated wagon axle weight-displacement profile [Col. 6 lines 40-60:  By utilizing the composite weight of both trucks of the selected car being loaded, the rear truck of the adjacent forward car and the front truck of the adjacent rearward car, loading errors due to weight transfer through the car couplers are substantially eliminated and a system is provided with essentially the same accuracy as a bin-type loadout system] by subtracting noise-induced discrepancies in the first profile from the second profile in real-time [Col. 5 lines 50-65], so that the noise-compensated profile provides a real-time indication of wagon weight [Col. 6 lines 40-60:  By utilizing the composite weight of both trucks of the selected car being loaded, the rear truck of the adjacent forward car and the front truck of the adjacent rearward car, loading errors due to weight transfer through the car couplers are substantially eliminated and a system is provided with essentially the same accuracy as a bin-type loadout system].
Claims 37-38, 46 & 53 are rejected under 35 U.S.C. 103 as being unpatentable over Caldicott in view of France and in further view of Groll (WO2004071840: “Groll”).

Claims 37-38, 46 & 53. Dependent on the arrangement of respective claim 36, 45 & 52. Caldicott does not explicitly disclose:
at least one strain gauge fitted to the track, wherein the track scale comprises a plurality of strain gauges fitted over a portion of the track and the controller is configured to determine a wagon axle weight-displacement profile from a strain gauge grouping using measurements from each according to the predetermined angle and orientation of such grouping.
Groll teaches at least one strain gauge fitted to the track (Fig. 1: strain gages 5 along the track with a Wheatstone bridge of four strain sensors at each designated 5 location), wherein the track scale (Fig. 1) comprises a plurality of strain gauges  (Fig. 1: strain gages 5 along the track with a Wheatstone bridge of four strain sensors at each designated 5 location), 	fitted over a portion of the track (Fig. 1: measuring track section 1) and the controller (Fig. 1: evaluation device 3) is configured to determine a wagon axle weight-displacement profile [Page 7 lines 265-270:  5 Based on the wagon type recognition and the cached axle and wheel loads. the total weight, the axle weight and the axle load distribution are calculated as characteristic values by the evaluation device 3 as a sum. In the evaluation device 3 are also for the individual. Wagon types are given the maximum permissible wheel and overall weights, so that if one of these values is exceeded, a display or a signal is given] from a strain gauge grouping (Fig. 1: 5 Wheatstone bridge) using measurements from each according to the predetermined angle (Fig. 1: 5 Wheatstone bridge) and orientation of such grouping (Fig. 1 sensor 5 along the track) [Page 4 lines 140-147:  Each force transducer 5 contains at least four strain gauges which are connected as a Wheatstone bridge and are supplied with a DC or carrier frequency voltage from a common power supply circuit 9].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Groll’s Wheatstone arranged strain gauge load cell as a weighing sensor for Caldicott’s train load weighing scale because the Wheatstone bridge is an established strain gauge arrangement that provides directional compensation as forces are applied in variable directions [Groll Page 2 lines 42-52].
Claims 39, 47 & 54 are rejected under 35 U.S.C. 103 as being unpatentable over Caldicott in view of France and in further view of Moon (US 4460308; “Moon”).
Claims 39, 47 & 54. Dependent on the arrangement of respective claim 36, 45 & 52. Caldicott further discloses:
the controller includes a wagon speed sensor for sensing a speed of the wagons on the track, wherein the controller is configured to determine a wagon axle weight-displacement profile from a moment of sensing a wagon via a track scale in combination with time elapsed and a measured speed of said wagon.
Moon teaches the controller (Fig. 7: Processor 105) includes a wagon speed sensor (Fig. 7 photo sensors 62 & 86) for sensing a speed of the wagons on the track [Col. 13 lines 1-20:  he electronic clock in the processor 105 then functions to provide an indication of the time required for the railroad car 12 to move the distance 70 or 94 between the first photocell 62 or 86 and the second photocell 64 or 88. The processor 105 cooperates with the electronic clock to determine the speed of the railroad cars 12 in moving through the distance 70 or 94 in the time indicated by the electronic clock. The processor 105 is constructed not to provide the open signals on either of the output signal paths 118 or 120 which would open the first or second gates 20 or 22, if the processor 105 determines the railroad cars 12 are traveling at a speed below a predetermined minimum speed], wherein the controller (105) is configured to determine a wagon axle weight-displacement profile from a moment of sensing a wagon via a track scale in combination with time elapsed and a measured speed of said wagon [Col. 13 lines:  The processor 105 cooperates with the electronic clock to determine the speed of the railroad cars 12 in moving through the distance 70 or 94 in the time indicated by the electronic clock. The processor 105 is constructed not to provide the open signals on either of the output signal paths 118 or 120 which would open the first or second gates 20 or 22, if the processor 105 determines the railroad cars 12 are traveling at a speed below a predetermined minimum speed].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Moon’s speed measurement and processing to determine a valid weight measurement with Caldicott’s weight measurement processing because monitoring the speed of the moving train improves the quality of the weight measurement by ensuring the train is moving through the scale within certain speed values [Moon Col. 13 lines 1-20].
Claims 42 & 49 are rejected under 35 U.S.C. 103 as being unpatentable over Caldicott in view of France and in further view of Johnson (US 4134464; “Johnson”).

Claims 42 & 49. Dependent on the arrangement of respective claim 36 & 45. Caldicott further discloses the controller (Fig. 7: microcomputer 112) includes a position sensor [Col. 5 lines 50-60:  An output from the microcomputer 112 is fed via line 122 to a printer 124. The railroad car location information is fed to the microcomputer 112 via line 126 from photocell position sensors 128] & [Col. 3 lines 60-65: Assume that car 12 is the selected car to be loaded. Photocell 30 senses when car 10 has passed and car 12 is approaching to provide a signal via line 44 to car position detector 46. Car position detector 46 has thus detected that car 12 is in position under chute 28 to commence loading] said position sensor (Fig. 7: photocell 126) is selected from a group consisting of a photo-electronic sensor [Col. 5 lines 50-60:  An output from the microcomputer 112 is fed via line 122 to a printer 124. The railroad car location information is fed to the microcomputer 112 via line 126 from photocell position sensors 128].   Caldicott is silent on:
a wagon axle position sensor for detecting a wagon axle position for tracking wagon movement across the track scale.
Johnson teaches a train length detection system and a train weight calculation method [Col. 1 lines 5-10].  Johnson further teaches detecting a wagon axle position (Fig. 1: WS1 and WS2)  [Col. 15:  lines 15-20:  The ACNT counter counts axles passing wheel sensor WS1 or wheel sensor WS2, dependent on train travel direction. This description assumes that the train is travelling from left to right in FIG. 1 or FIG. 2. Thus ACNT counts axles passing wheel sensor WS1 to provide signals from wheel detector WD1] for tracking wagon [Col.8 lines 15-20:  FIGS. 1 and 2 are shown schematically two wheels W1 and W2 mounted on the first two axles of the leading truck of a freight car] movement across the track scale (Fig. 1: scale 11)[Col. 15 lines 15-20:  The ACNT counter counts axles passing wheel sensor WS1 or wheel sensor WS2, dependent on train travel direction. This description assumes that the train is travelling from left to right in FIG. 1 or FIG. 2. Thus ACNT counts axles passing wheel sensor WS1 to provide signals from wheel detector WD1. When three successive cycles indicate that a wheel is detected as being at wheel sensor WS1, there is set an "on" bit as a result of a setting of three "on" bits, one in each of three registers, as described earlier, relating to wheel sensor WS1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Johnson’s wheel and axle detection sensors and weigh processing with Caldicott’s loading and weigh scale because measuring the position of the axles as they cross the scale improves the weight measurement by adjusting the weight based on the length of the railcar [Col. 8 lines 40-60].
Claims 43-44 & 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Caldicott in view of France and in further view of Cheng (CN 105547914: “Cheng”).
	
Claims 43-44 & 50-51. Dependent on the arrangement of respective claim 36 & 45. Caldicott further discloses a concern for the density of the coal in the hopper and the controller 112 to regulate the flow given the concern [Col. 1 lines 20-40:  the consistency of the product density, the consistency of the product flow at a given loading gate opening and the time available for loading] Caldicott does not explicitly disclose:
a level sensor configured to measure a level of material in the car, said level sensor is selected from a group consisting of a load cell, a laser distance sensor, an ultrasound distance sensor, and a radar distance sensor and a controller includes a density sensor configured to measure ore density of material in the car.
Cheng teaches a level sensor (Fig. 1: 3), configured to measure a level of material in the car (Fig. 1: 1) [0022:  coal density measurement system, including a laser altimeter 1, a pressure sensor 2, a vehicle number identifier 3 and a host computer 4], said level sensor (Fig. 1: laser altimeter 1), is selected from a group consisting of a laser distance sensor [0025: the laser altimeter 1 installed on the gantry 6 emits a laser beam downward, and detects the passing The height of the coal in the train wagon when the gantry 6 is below, and the height data is sent to the upper computer 4, while the pressure sensor 2 installed under the train track 5 detects the total weight of the train wagon after loading coal, and sends the weight data. To the host computer 4] and a controller (computer 4) includes a density sensor [0022:  a train coal density measurement system, including a laser altimeter 1, a pressure sensor 2, a vehicle number identifier 3 and a host computer 4] configured to measure ore density of material in the bin  [0025:  The upper computer 4 divides the total weight of the coal by the volume of the coal to obtain the density of the coal to judge whether the coal is doped with other impurities]  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Cheng’s laser sensor to detect a level and a weight based bulk density of a coal load to address Caldicott’s concern of the controller handling changing density of coal in the hopper because the density and level of the coal impacts the delivering efficiency and quality of the coal to be delivered [Sun 0003].	 	.
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 3367432 A
BUCHMAN MAURICE J
Weighing moving trains with single scale
US 2543794 A
HARRY MAYER
Weighing moving trains with single scale and sensors
US 20220063689 A1
Kumar; Ajith Kuttannair et al.
a route density of coal and level
US 4904154 A
Campbell; John A. L. et al.
Weighing moving trains with single scale
US 6075212 A
Lee; Mark Alan et al.
Weighing moving trains with single scale
US 6075212 A
GADDIS S T et al.
A displacement unit (104) Rail car movement is stopped when car to be weighed is centered on rail scale (112).
CN 108408435 A
ZHU, Xin-ping et al.
frame integral rail weighbridge
CN 210923384 U
MAN, Chang-ping et al.
a detection device for detecting coal bunker coal bulk density, belonging to the technical field of detection device,
CN 105973374 B
CHU, Dong-jun et al.
frame integral rail weighbridge
DE 3804691 A1
BOD PETER et al.
Weighing moving trains with single scale
JP 2010120544 A
ASUKA AKIRA et al.
Train length detection by axle position measurement
WO 2016070236 A1
ZEELENBERG JONATHON et al.
slewing conveyor arranged to deliver material to the material chute, the slewing conveyor being controllably slewable in a direction perpendicular to the direction of travel of material on the slewing conveyor. 
WO 2019233547 A1
WINKEL REIK et al.
Adjusting load into rail cars
US 4904154 A
CAMPBELL J A L et al.
Provides a density and level sensor for rail car load



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856